Citation Nr: 1607680	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  The Veteran died in August 2005.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in December 2015.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for the cause of the Veteran's death on a de novo basis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final April 2009 rating decision reopened and denied on the merits a claim of service connection for the cause of the Veteran's death that was originally finally denied by a February 2006 rating decision.

2.  Evidence received since the April 2009 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the April 2009 rating decision in connection with the appellant's petition to reopen a claim of service connection for the cause of the Veteran's death is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for cause of the Veteran's death is harmless given the favorable determinations on this matter.  

II.  Legal Criteria and Analysis

The appellant's claim of service connection for the cause of the Veteran's death was originally denied by a February 2006 rating decision.  The appellant was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The February 2006 rating decision is final.  38 C.F.R. § 20.1103.

The appellant filed to reopen her claim in September 2007.  In January 2008, the AOJ denied her petition to reopen.  In June 2008, the appellant submitted a new petition to reopen her claim.  The AOJ denied this petition via an April 2009 rating decision.  The appellant initiated an appeal of that decision, but did not timely submit a VA Form 9, Substantive Appeal, after the AOJ issued a statement of the case in March 2010.  See May 2010 Notification Letter (notifying the appellant that her VA Form 9 was not timely received and would be treated as a petition to reopen her claim).  Accordingly, the April 2009 rating decision became final.  38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The April 2009 rating decision declined to reopen the claim of service connection for the cause of the Veteran's death based on a finding that the evidence received did not show that the cause of the Veteran's death was related to his military service.

The evidence received as part of the appellant's May 2010 petition to reopen includes an October 2012 VA medical opinion and testimony provided by the appellant at a December 2015 Board hearing.  

The October 2012 VA medical opinion concluded that it was less likely than not that carcinoma of the ampulla of Vater, which was noted on the Veteran's death certificate as an underlying cause of his death, was related to a liver fluke parasite from the Veteran's service in Vietnam.  The physician noted that while this parasite can be asymptomatic, it causes cancer when there is a heavy fluke burden.  He explained that a heavy fluke burden would be manifested by symptoms such as fatigue, abdominal pain, anorexia, weight loss, and diarrhea.  The physician noted that there were no symptoms documented in the Veteran's service treatment records indicating he may have been infected with a liver fluke and that he did not experience symptoms indicating a heavy fluke burden before his cancer diagnosis.

At the December 2015 Board hearing, the appellant testified that the Veteran experienced many of the symptoms noted by the October 2012 VA examiner to reflect a high fluke burden prior to the diagnosis of adenocarcinoma of the ampulla of Vater.  Specifically, she indicated that he experienced fatigue, abdominal pain, weight loss, and diarrhea.  Board Hearing Tr. at 8, 11-13.

This evidence is both new and material and raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.


ORDER

New and material evidence having been received, the claim of service connection for the cause of the Veteran's death is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran's death certificate reflects that the immediate cause of his death was peritoneal and retroperitoneal hemorrhage, recent (4000 ml), cause undetermined, due to or as a consequence of status-post Whipple procedure for invasive moderately differentiated adenocarcinoma, ampulla of Vater.  The ampulla of Vater is defined as a hepatopancreatica ampulla, which is defined as the dilatation formed by junction of the common bile duct and pancreatic duct just before they open together into the lumen of the duodenum.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 67 (32nd ed. 2012).

The appellant alleges that adenocarcinoma, ampulla of Vater, which she refers to as bile duct cancer, was caused by the Veteran's service in Vietnam.  Specifically, she has alleged that he was infected with a liver fluke parasite that causes bile duct cancer or that his exposure to herbicides caused bile duct cancer.  

As noted in the above decision, an October 2012 VA opinion concluded that it was less likely than not that adenocarcinoma of the ampulla of Vater was related to a liver fluke parasite from the Veteran's service in Vietnam.  The rationale for this opinion is in part based on a conclusion that the Veteran did not have certain symptoms that reflect a high liver fluke burden.  However, the opinion is unclear regarding whether such symptoms would have manifested during service when the Veteran may have been initially infected with a liver fluke parasite, or if such symptoms could have presented many years later.  In that regard, the appellant has testified that the Veteran had many of the symptoms, including fatigue, abdominal pain, diarrhea, and weight loss, noted by the VA physician as reflecting a high liver fluke burden for a few years prior to his cancer diagnosis.  Board Hearing Tr. at 8, 11-13. 

Additionally, an August 2005 VA record reflects the Veteran experienced a weight loss of ten pounds in the few months prior to his cancer diagnosis.  The Veteran also reported a history of gastroesophageal reflux disease.  

Results from a December 2000 upper GI series completed at Major Hospital provides an impression of gastroesophageal reflux.

Treatise evidence of record explains that the Southeast Asia liver fluke, which is found in raw fish and the water supply in Southeast Asia, can lodge in the bile duct of the liver and damage cells.  Over time, through a biological process, the parasite will turn into cancer.

As this evidence indicates the Veteran experienced symptoms prior to his cancer diagnosis that the October 2012 VA opinion indicated may represent a high fluke burden, a further clarifying opinion is needed. 

Regarding the appellant's theory of entitlement that herbicide exposure caused adenocarcinoma of the ampulla of Vater, the Veteran's DD Form 214 reflects that he served in Vietnam from January 1969 to January 1970.  Therefore, he is presumed to have been exposed to herbicides during his service.  38 C.F.R. § 3.307(a)(6)(iii).  The cancer at issue is not a cancer for which presumptive service connection is warranted based on herbicide exposure.  38 C.F.R. § 3.309(e).  However, in August 2008, the appellant submitted an internet article from the Northern Cancer Network indicating that chemicals including dioxins have been associated with an increase in bile duct cancers over the last thirty years.  Since this evidence indicates a potential link between herbicide exposure and adenocarcinoma of the ampulla of Vater, an opinion must be secured.   

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA physician that conducted the October 2012 records review to provide clarification for the opinion provided and to provide a supplemental opinion.  

If the VA physician who completed the October 2012 records review is not available, then forward the appellant's claims file to another appropriate VA clinician.  

The entire claims file should be made available to the reviewing clinician in conjunction with this request.  

The reviewing clinician is asked to respond to the following questions:

A)  Is it at least as likely as not (50 percent probability or greater) that adenocarcinoma of the ampulla of Vater was caused by an infection with a liver fluke parasite during the Veteran's service?

For purposes of this request, the reviewing clinician should accept as true the appellant's lay statements that the Veteran experienced symptoms of fatigue, abdominal pain, diarrhea, and weight loss during the few years prior to his diagnosis of adenocarcinoma of the ampulla of Vater.  The clinician should also consider the August 2005 VA records reflecting weight loss, December 2000 private records indicating the Veteran had gastroesophageal reflux, and textual evidence submitted by the appellant regarding liver flukes.

As part of the rationale for the requested opinion, the examiner is asked to explain whether symptoms of a high liver fluke burden (as described in the October 2012 VA opinion) would have manifested at the time of infection with a liver fluke parasite (i.e., in service), or many years after exposure (i.e., in closer proximity to the Veteran's diagnosis with adenocarcinoma of the ampulla of Vater in August 2005).  

B)  Is it at least as likely as not (50 percent probability or greater) that adenocarcinoma of the ampulla of Vater is otherwise related to the Veteran's military service, to include exposure to herbicides therein?  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


